Citation Nr: 1129768	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  10-31 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, South Carolina


THE ISSUE

Entitlement to payment for three-level alternative disc replacement surgery to be performed in Germany, to include travel expenses, which has been denied under the Foreign Medical Program.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and CH


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel
INTRODUCTION

The Veteran served on active duty from April 2003 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Columbia, South Carolina.  The Health Administration Center (HAC), who oversees the Foreign Medical Program, continued the denial and issued a statement of the case in May 2010.  The Veteran subsequently perfected the appeal.

In May 2011, the Veteran and Captain CH presented testimony before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The provisions of 38 U.S.C.A. § 1724 (West 2002) and 38 C.F.R. §§ 17.35, 17.38 (2010) do not provide for payment for services that are not approved by the Food & Drug Administration (FDA).  

2.  The Foreign Medical Program does not allow payment for travel expenses in this circumstance.


CONCLUSION OF LAW

The criteria for to payment for three-level alternative disc replacement surgery to be performed in Germany, to include travel expenses, have not been met.  38 U.S.C.A. § 1724 (West 2002); 38 C.F.R. §§ 17.35, 17.38 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the provisions of the Veterans Claims Assistance Act of 2000, (VCAA) VA has certain notice and assistance requirements.  See 38 U.S.C.A. § 5101, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2010).

In issues involving (1) clear and unmistakable error and (2) when the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The latter instance applies to the Veteran's claim for entitlement to payment for alternative disc replacement.  It is undisputed that the surgery the Veteran would like to undergo in Germany has not been approved by the FDA and that VA does not pay for treatment that is not approved by the FDA.  Nevertheless, in the May 2010 statement of the case from the HAC, it provided the Veteran with both the relevant statute (38 U.S.C.A. § 1724) and regulations (38 C.F.R. §§ 17.35, 17.38) that address when hospital care and medical services outside the United States may be furnished to a veteran.

As to the duty to assist, VA provided the Veteran with a conference call in April 2010 and a hearing before the Board in May 2011.  At the hearing, the Veteran submitted additional evidence along with a waiver of initial consideration of that evidence by the agency of original jurisdiction.  Thus, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2010).

II.  Factual Background 

The Board initially notes that it has no "official" documentation from VA as to the specific disabilities for which the Veteran is service connected.  Regardless, there appears to be no question that the Veteran is service connected for degenerative disc disease of the lumbar spine and that the surgery the Veteran is seeking payment for involves a service-connected disability.  Based on the Veteran's statements and testimony, he sustained multiple injuries in service while serving in Iraq, when an improvised explosive device detonated and caused the Humvee the Veteran was in to flip over and pin the Veteran down.  He reportedly sustained a perforated right ear drum, hearing loss, tinnitus, broken jaw, stitches in his chin, torn ligaments in his shoulder, compression fractures in the thoracic spine, herniated discs with annular tiers and degenerative disc disease in the lumbar spine, and wounds to the right thigh and shin.  The Veteran earned a Purple Heart Medal for the injuries he sustained.

The Veteran is seeking to undergo three-level alternative disc replacement surgery on his lumbar spine at Stenum Hospital in Germany and is requesting that VA pay for his travel to and from Germany, his hotel stay before the surgery, and the hospitalization costs for undergoing the surgery.  He resides in the United States.  The hospital in Germany has done multiple three-level alterative disc replacement surgeries.  There is a letter of medical necessity in the file from Dr. HGZ, a physician at Stenum Hospital, who has stated that the cost for the surgery (excluding air travel and preoperative hotel stay of two nights) is 33,000 Euro.

In statements written by the Veteran, he has stated that he was working at the Post Office, but stopped working in December 2009 because his low back pain had become intolerable.  He has provided a detailed description of the accident in service that caused his low back injury (and other injuries).  The Veteran stated the United States does not perform three-level alternative disc replacement and has argued that the alternative disc replacement surgery in Germany would allow him to go back to work and be the father and husband that he wants to be.  The Veteran has expressed frustration as to his circumstances because if he lived in Germany, he states he would be entitled to payment for this surgery.

In an undated letter from Lieutenant Colonel RW, he stated he was a 30-year Army officer and was stationed in Germany.  He stated, "I am not totally sure why, but there is a waiver for service members assigned here in Europe to get [alternative disc replacement] surgery, and there are MANY (and their dependents) who have had it."  (Capitals and underline in original.)  Lieutenant Colonel RW stated he underwent two-level alternative disc replacement surgery, which was paid for by Tricare.  He noted that while he had complications subsequent to the surgery, he felt the Veteran should be entitled to undergo this surgery as well.

At the May 2011 hearing before the Board, the Veteran testified he had received very good health care from VA and described the May 2005 accident in service and how his lumbar discs of L3-L4, L4-L5, and L5-S1 were injured.  He described the extreme pain that such resulting disability had caused him over the years.  He noted he had tried to deal with the pain without surgical intervention for years, but that in December 2009, his back pain had gotten to point that he could not work anymore.  The Veteran described the struggles he and his family had gone through.  He described his health as deteriorating.  The Veteran stated that there were days where he could not get out of bed because of the severe pain.  

He noted he began doing research on alternative disc replacement and found that the surgery he wanted to undergo (three-level alternative disc replacement) was not approved in the United States and that it would take 15 to 20 years to reach the United States.  The Veteran pointed out the slow process of getting something approved by the FDA and how he was unable to wait that long to undergo the surgery.  He stated his only alternative was to undergo fusion surgery, which would not make his back any better and possibly worse.  The Veteran provided a description of the artificial disc that would be used by the German hospital, which is called the M6-L Artificial Lumbar Disc, made by Spinal Kinetics, see http://www.spinalkinetics.com/m6-l/natural-disc/, which had a longer life expectancy than other artificial discs.  The M6-L disc has not been approved by the FDA.

Also at the hearing was Captain CH, who provided testimony on the Veteran's behalf.  Captain H is the Veteran's case manager, who works with Marines who have been injured in Iraq and Afghanistan.  He noted the Veteran was being treated by Carolina Neurosurgery, who had told the Veteran he could undergo the three-level fusion or three-level replacement surgery but that it could not perform the three-level replacement surgery at its facility.  Captain H testified the Veteran researched the issue and found that the Stenum Hospital in Germany performed the three-level alternative disc replacement surgery.  

The Veteran testified that the results from the three-level alternative disc replacement surgery were positive and the success rate that athletes had experienced after undergoing the surgery.  He noted he had provided a statement from First Lieutenant JM, who had undergone the alternative disc replacement surgery in Germany.  The Veteran also noted he had provided a statement from Lieutenant Colonel RW, who was allowed to undergo the surgery in Germany, for which Tricare paid.  He stated there was a waiver provided to individuals who were serving in Europe to undergo the alternative disc replacement surgery.  The Veteran argued that if he were stationed in Germany, he would be entitled to undergo the surgery and have such surgery paid for by the government.  

The Veteran testified that he had received donations, which paid for the discs themselves (but not the surgery).  He stated he had a website for the purposes of raising money so that he could undergo the surgery in Germany.  The Veteran stated he had received some donations to pay for the medical devices (the three disc devices).

The Veteran submitted a letter from Dr. DC, who had noted that the Veteran's severe symptoms had remained progressive despite physical therapy, epidural steroid injections, and pain control.  He expressed that it was reasonable for the Veteran to undergo three-level disc replacement, but noted that he was unable to do it because it had not been approved by the FDA.  

The Veteran also submitted a letter from his wife, who described the difficulty the Veteran was having with his service-connected disabilities.

III.  Analysis

Title 38 of the United States Code, Section 1724, provides that the Secretary of VA may furnish hospital care and medical services outside a State to a veteran who is otherwise eligible to receive hospital care and medical services if the Secretary determines that such care and services are needed for the treatment of a service-connected disability of the veteran or as part of a rehabilitation program under chapter 31 of this title.  38 U.S.C.A. § 1724.  

The implementing regulation provides that VA may furnish hospital care and medical services to any veteran sojourning or residing outside the United States, without regard to the veteran's citizenship: (a) if necessary for treatment of a service-connected disability, or any disability associated with and held to be aggravating a service-connected disability; or (b) if the care is furnished to a veteran participating in a rehabilitation program under provisions of Chapter 31, Title 38, United States Code, who requires care for the reasons enumerated in 38 C.F.R. § 17.48(j)(2).  38 C.F.R. § 17.35.

The provisions of 38 C.F.R. § 17.38 provide a list of medical treatment that is covered by VA and addresses certain care that is specifically excluded.  Under subsection (c), it provides that in addition to the care specifically excluded from the "medical benefits package" under paragraphs (a) and (b) of this section, the "medical benefits package" does not include, "Drugs, biologicals, and medical devices not approved by the Food and Drug Administration unless the treating medical facility is conducting formal clinical trials under an Investigational Device Exemption (IDE) or an Investigational New Drug (IND) application, or the drugs, biologicals, or medical devices are prescribed under a compassionate use exemption." 

According to http://www.va.gov/hac/forbeneficiaries/fmp/handbook/FMP-Handbook-121009web.pdf, which is entitled the Foreign Medical Program Handbook, it provides a list of what is not covered by the Foreign Medical Program, which includes travel, meals, and lodging.  (It notes that travel expenses may be paid for VA-ordered examinations and ambulance services in life- or limb-threatening circumstances.)  

The Board has carefully reviewed the evidence of record and the applicable law pertaining to the Veteran's claim for payment for three-level alternative disc replacement surgery and concludes that the claim must be denied as a matter of law.  The reasons follow.

Initially, the Board notes that there are medical issues for which the Board does not have jurisdiction.  Specifically, under 38 C.F.R. § 20.101(b), it states the following:

The Board's appellate jurisdiction extends to questions of eligibility for hospitalization, outpatient treatment, and nursing home and domiciliary care; for devices such as prostheses, canes, wheelchairs, back braces, orthopedic shoes, and similar appliances; and for other benefits administered by the Veterans Health Administration  Medical determinations, such as determinations of the need for and appropriateness of specific types of medical care and treatment for an individual, are not adjudicative matters and are beyond the Board's jurisdiction. Typical examples of these issues are whether a particular drug should be prescribed, whether a specific type of physiotherapy should be ordered, and similar judgmental treatment decisions with which an attending physician may be faced.

(Emphasis added.)

The Board finds that it has jurisdiction in this case to decide the issue on appeal.  Here, the Veteran's claim is premised not upon the appropriateness of a particular course of treatment (alternative disc replacement), but upon payment for the cost of such treatment.  In Zimick v. West, 11 Vet. App. 45 (1998), the Court stated, "The 'Board's appellate jurisdiction extends to questions of eligibility for hospitalization, outpatient treatment, . . . and for other benefits administered by the Veterans Health Administration,'" citing to 38 C.F.R. § 20.101(b).  Id. at 48.  It added that a "benefit," as defined in the regulations pertaining to the Board's Rules of Practice, is "any payment, service, commodity, function, or status, entitlement to which is determined under laws administered by the [VA] . . . pertaining to veterans and their dependents and survivors."  Id. citing to 38 C.F.R. § 20.3(e).  The Board, like the Court in Zimick, finds that the benefit in this case would be payment for alternative disc replacement surgery at Stenum Hospital, over which the Board has jurisdiction.  

Having confirmed jurisdiction over the issue, the Board now addresses the application of the law to the facts in this case.  To reiterate, the Veteran is seeking for VA to pay for him to undergo three-level alternative disc replacement surgery with the M6-L disc at Stenum Hospital in Germany.  It is undisputed that both the M6 disc and the three-level alternative disc replacement surgery are not approved by the FDA.  The regulation is clear in that VA medical benefits do not include drugs, biological, and medical devices not approved by the FDA.  38 C.F.R. § 17.38(c)(3).  There are two exceptions to this rule, such as when (1) the treating medical facility is conducting formal clinical trials under an Investigative Device Exemption (IDE) or an Investigational New Drug (IND) application, or (2) the drugs, biological, or medical devices are prescribed under a compassionate use exemption.  Id.  The Veteran has not alleged that either of these exceptions applies.  

The statute that allows for payment for medical expenses incurred overseas requires that the claimant be eligible for such medical treatment.  The provisions of 38 C.F.R. § 17.38(c) specifically limit medical treatment to those accepted by the FDA.  The Board is very sympathetic to the Veteran's circumstances.  He sustained an injury to his low back while serving in Iraq in a hostile situation, which resultant disability has caused him severe discomfort.  Unfortunately, the Board is bound by the applicable statutes and regulations pertaining to VA.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 19.5 (2010).  Thus it must deny the claim for payment for three-level alternative disc replacement surgery because it has not been approved by the FDA.  It must also deny the claim for transportation to and from Germany and lodging expenses, as it is not VA policy to pay for these expenses based upon the facts in this case.

While the Board is without power to grant the benefit sought on appeal, it will share with the Veteran its findings when it researched the issue on appeal in the hopes that the Veteran may benefit from this information.  The Board found the website the Veteran told the undersigned at the May 2011 hearing he had created to help him raise money to pay for the surgery.  In reading through the website, it is clear that the Veteran is aware that there are disc replacement devices that have been approved by the FDA.  One is called the ProDisc-L, which is made by Synthes Spine Company, see http://us.synthesprodisc.com/EN-US/PatientInformation/PatientInformationL/, and was approved by the FDA in August 2006.  See http://www.accessdata.fda.gov/cdrh_docs/pdf5/p050010a.pdf.  Another disc replacement device approved by the FDA is the Charite' Replacement Disc, which is made by DePuy Spine, Inc., and was approved by the FDA in October 2004.  See http://www.accessdata.fda.gov/cdrh_docs/pdf4/p040006a.pdf.  The Veteran addressed both of these discs on his website.  Right now, the FDA has approved only one-level alternative disc replacement.  (The Board notes that it found links that indicated DePuy Spine was going to stop production of Charite' replacement disc and had begun a new version called the "In Motion artificial disc."  Unfortunately, there was no official website or citation to this fact from DePuy's website.  However, here is a website link to a discussion of this subject matter: http://www.spine-health.com/news/20100413/depuy-spine-stops-production-charite-artificial-disc.  This new artificial disc has not been approved by the FDA.)  

Additionally, there is another artificial disc that has been approved for an "Investigational Device Exemption" called the Kineflex Lumbar Disc made by Spinal Motion.  See http://www.spinal-motion.com/us_lumbar.html.  This disc was approved for investigational use in 2005, but it appears the FDA has not approved the device.

What was not addressed on the Veteran's website were two studies that had been done addressing three-level alternative disc replacement, which surgery had been conducted under the "compassionate use exemption" here in the United States.  See The Spine Journal, Volume 8, Issue 5, Supplement 1, September-October 2008, pages 159S-160S and SAS Journal, Volume 4, Issue 4, Pages 107-114 (December 2010).  The Board notes that one of the exceptions to the VA requirement that the medical device be approved by the FDA is that the medical device be prescribed under a compassionate use exemption.  38 C.F.R. § 17.38(c)(3).  

The Spine Journal's article was entitled, "Results and Analysis of Compassionate Use of Lumbar Disc Replacements Up to Four Year Follow-up."  In this study, the ProDisc-L device was used.  The article notes that 40 patients with lumbar disc degeneration had been "excluded from ProDisc-L [Randomized Control Trial and] were offered ProDisc-L under the compassionate use exemption."  It addressed why these patients were ineligible, which included 27 patients that had three-level disc degeneration.  All 27 patients underwent three-level alternative disc replacement surgery with the ProDisc-L under the compassionate use exemption with positive results.  

The SAS Journal's article was entitled, "Cost comparison of patients with 3-level artificial total lumbar disc replacements versus 360 degree fusion at 3 contiguous lumbar vertebral levels; and analysis of compassionate use at 1 site of US investigational device exemption clinical trial."  The article notes that the alternative disc replacement patients "were participating in the investigational device exemption clinical trial as part of the compassionate-use arm."  In this study, there were 43 patients and of these, 21 underwent three-level alternative disc replacement in the United States.

The reason the Board is pointing out these articles is to inform the Veteran that he may want to consider seeking the "compassionate use exemption" in his circumstances, since, clearly, multiple patients have undergone three-level alternative disc replacement under the compassionate use exemption here in the United States.  The FDA has this PDF file on its website: http://www.fda.gov/downloads/RegulatoryInformation/Guidances/UCM127067.pdf  It addresses "Frequently Asked Questions About Medical Devices" and the compassionate use exemption.  Here is another link on FDA's website that provides helpful information regarding the compassionate use exemption: http://www.fda.gov/MedicalDevices/DeviceRegulationandGuidance/HowtoMarketYourDevice/InvestigationalDeviceExemptionIDE/ucm051345.htm.  Based on the Board's research it appears that a physician must seek the compassionate use exemption by submitting the required information to the FDA.

The Board reiterates that it is sympathetic to the Veteran's cause.  He sustained multiple injuries as a result of an Improvised Explosive Device while serving in Iraq in 2005.  The Veteran's perseverance in this cause is commendable, and the Board hopes he can find pain relief in the near future.

Having said that, as stated above, applying the law to the facts of this case, it is evident that the requirements of 38 U.S.C.A. § 1724 and 38 C.F.R. §§ 17.35 and 17.38 have not been met.  At this point, there is no statute or regulation that allows this circumstance where payment is requested for a device and surgery that are not currently approved by the FDA.  The Veteran's claim is, regrettably, denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in case where law, as opposed to facts, is dispositive, claim should be denied or appeal terminated because of the absence of legal merit or lack of entitlement under the law).


ORDER

Entitlement to payment for three-level alternative disc replacement surgery to be performed in Germany, to include travel expenses, under the Foreign Medical Program is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


